Title: From Alexander Hamilton to James McHenry, 25 February 1800
From: Hamilton, Alexander
To: McHenry, James


          
            Sir:
            N York Febr. 25—1800
          
          I send you — Enclosed are certain accounts that have been transmitted me by Colonel Graves.
          You will perceive that some of the expences incurred by Colonel Graves were for articles — of Quarter Master supply which were not furnished by the Contractor under an idea that he was not bound to furnish them—This difficulty  with — I could wish therefore that every facility in your power might be given to the settlement of the accounts. If the forms of office should delay create a delay I would submit to you the propriety of an temporary advance to Co Graves, thro’ the Contractor or in some other way mode which can be considered when the accounts come to be adjusted—
          Col. Graves informs me that some of his Officers have likewise forwarded th accounts. As these expenses were incurred by individuals from the — of a defect of organization on the part of the public it appears to me to be proper that they should be indemnified without delay.
          S of War—
        